DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-9 are pending. 
Claim Objections
Claims 5 and 9 are objected to because of the following informalities:  
Claim 5 discloses “SOX2” twice in line 2 and line 4.
Claim 9 is missing a period at the end of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the lung primordial progenitor cell" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are directed to a composition comprising a population of CD47hi/CD26lo lung progenitor cells and a pharmaceutically acceptable carrier, and further comprising a scaffold. The dependent claims disclose characteristics of the cells in terms of expression profile. Claim 9 discloses a product-by-process limitation with steps of isolating CD47hi/CD26lo lung progenitor cell by comparing to the expression of CD47 or CD26 with a control cell.

The instant specification particularly discloses that the composition and the method of isolating them are directed to human lung progenitor cells derived from human embryonic stem cells or induced pluripotent stem cells (para. 100). The specification does not provide any other source other than human ES cells or iPS cells for the claimed cell population or if the claimed cell population is only obtainable from the human ES or iPS cells. Considering the claimed cells are isolated from Nkx2.1 positive cells, and these cells are present in vivo and also in other species than human, the instant specification fails to provide sufficient written description for the entire scope of the claimed invention.
M.P.E.P. §2163 recites, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a composition comprising a population of CD47hi/CD26lo lung progenitor cells and a pharmaceutically acceptable carrier. According to the instant specification, the population of CD47hi/CD26lo lung progenitor cells appears to be isolated from lung primordial progenitors differentiated from induced pluripotent stem cells. The claimed lung primordial progenitors are differentiated from iPSCs, and are Nkx2.1 positive. It is known in the art that Nkx2.1-positive lung epithelial primordial progenitors are naturally occurring in an animal including mouse, and these multipotent Nkx2.1-positive lung epithelial primordial progenitors of the foregut endoderm are thought to be the developmental precursors to all adult lung epithelial lineages (Ikonomou et al. 2020). According to Ikonomou et al., the Nkx2.1-positive lung epithelial progenitors in vivo also express SOX2 and HOXA4 as the claimed cells (see Fig. 4; p.4, 1st col. last para.). Ikonomou et al. teach that Dpp4 (CD26) was significantly downregulated in the lung primordial cell population (p. 4, 2nd col., 1st para.), consistent with the claimed marker expression of CD26lo. While these Nkx2.1-positive lung epithelial primordial progenitor hi lung progenitor cells, however, it is considered that these cells would inherently present as a subset of the Nkx2.1-positive lung epithelial primordial progenitor cells, particularly in the absence of any evidence to the contrary. Thus, the claimed product is directed to a judicial exception, a product of nature. It is noted that claim 8 discloses that the CD47hi/CD26lo lung progenitor cell or the lung primordial progenitor cell is engineered to comprise at least one genomic modification. While it appears that this particular limitation requires any genomic modification in the claimed cell, however, there is no indication whether such genomic modification changes characteristics/properties of the claimed cell, and the claimed genomic modification is not particularly limited such that the characteristics of the cell is changed. Thus, under the broadest reasonable interpretation, the resulting cell of claim 8 would encompass those be characteristically the same as the naturally occurring cell.
Regarding claim 1 disclosing a pharmaceutically acceptable carrier, or claim 2 disclosing a scaffold, they are not considered to make the judicial exception significantly different from those in nature. Furthermore, under the broadest reasonable interpretation, the carrier could be any physiological solution or water, or a biological fluid, which is a natural product. Further, there is no indication showing that the combination of the naturally occurring cells with a carrier or a scaffold would necessarily make the cells significantly different from those in nature. Similarly, the term “scaffold” is interpreted broadly to encompass any ECM present in nature, or tissue in vivo, and again, there is no indication such that “a scaffold” as claimed would change the characteristics of the naturally occurring cells.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because those discussed above, i.e. a pharmaceutically acceptable carrier or a scaffold, does not add significantly more to the judicial exception, rather they are considered well-known, routine, and conventional aspects for the cells without any specific configuration, and thus, highly generalized.
Based on the above discussion, it is determined that the claimed product is directed to an ineligible subject matter under 35 USC §101.

It is noted that the instant application relies on the use of lung progenitor cells derived from ESCs or iPSCs. Applicant is advised to provide evidence showing any significant difference between the lung progenitor cells derived from ESCs or iPSCs and those present in nature.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rajagopal et al. (US 2014/0329318; IDS ref.)
Rajagopal et al. teach that a population of lung progenitor cells derived from ESCs and iPSCs (para. 125). The multipotent lung progenitor cells of Rajagopal et al. are Nkx2.1 positive; Sox9 positive (para. 129; 334). 
While Rajagopal et al. do not particularly teach the Nkx2.1 positive cells are CD47hi/CD26lo, however, it is considered that the Nkx2.1 positive lung progenitor cells of Rajagopal et al. comprise the population of cells with the claimed marker expression profile. This is because the instant specification discloses that the CD47hi/CD26lo cell population is isolated from Nkx2.1 positive lung progenitor cells derived from ESCs or iPSCs. Since the Nkx2.1 positive lung progenitor cells of Rajagopal et al. are considered the same as the Nkx2.1 positive cells of the instant application, and the CD47hi/CD26lo cells are isolated from the population of Nkx2.1+ cells, it is expected that this cell population would inherently contain CD47hi/CD26lo cell. 
It is noted that the instant claims do not exclude cells other than CD47hi/CD26lo cell because the claims use open-ended transitional phrase of “comprising”, and thus, it is the Examiner’s position that the Nkx2.1 positive cells of Rajagopal et al. would meet the claimed product.
Regarding the pharmaceutically acceptable carrier (claim 1), Rajagopal et al. teach the use of a pharmaceutically acceptable carrier (para. 156).

Regarding the marker expression disclosed in claim 5, Rajagopal et al. teach that the Nkx2.1 positive lung progenitor cells express Sox2, Sox9, FoxP2, etc. (para. 259; 353) or FoxP2+ (p.388, 2nd col.; 2nd para.). 
Regarding claim 6 directed to the expression of Nkx2-1, SFTA3, CPM and LAMA3, Rajagopal et al. do not teach the limitation. However, as discussed above, the lung progenitor cells of Rajagopal et al. would inherently contain a subpopulation of CD47hi/CD26lo cells, and thus, these subset of cells would inherently possess the same property as the claimed cells.
Regarding claim 7, Rajagopal et al. teach that the lung progenitor cells do not express Pax8 (para. 149 and 242), and thus, it is expected that a subpopulation of CD47hi/CD26lo cells would be negative for Pax8.
Regarding claim 8, Rajagopal et al. teach that the cells can be genetically modified such that they express GFP upon differentiation to a desired human lung cell progenitor phenotype (para. 257 and 368).
Regarding claim 9 directed to the process steps for isolating the CD47hi/CD26lo cells, the limitation is a product-by-process limitation, and the process steps limit how the CD47hi/CD26lo cells are isolated. However, since the claim is a composition comprising a population of CD47hi/CD26lo cell, and regardless of how they are isolated, the resulting CD47hi/CD26lo cells are structurally the same as those inherently present in the Nkx2.1 positive lung progenitors of Rajagopal et al., it is the Examiner’s position that the teaching of Rajagopal et al. would meet the subject matter of claim 9.

	Merely because a characteristic of a known cell is not disclosed in a reference does not make the known cell patentable. The new cell population possesses inherent characteristics which might not be displayed in the tests used the reference.  Clear evidence that the cells of the cited prior art do not possess a critical characteristic that is possessed by the claimed cells, would advance prosecution and might permit allowance of claims to applicants' cells.
Therefore, it is concluded that the teachings of Rajagopal et al. anticipate the subject matter of the claimed invention, or alternatively the cells of Rajagopal et al. render the claimed cell population obvious.

Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Longmire et al. (2012, Cell Stem Cell; IDS ref.)
Longmire et al. teach a purified lung progenitor cells from Nkx2-1 knock-in ESC line, and the Nkx2-1 progenitors exhibit the differentiation repertoire of Nkx2-1+ 
While Longmire et al. do not particularly teach the Nkx2.1 positive cells are CD47hi/CD26lo, however, it is considered that the Nkx2.1 positive lung progenitor cells of Longmire et al. comprise cells with the claimed marker expression profile. This is because the instant specification discloses that the CD47hi/CD26lo cell population is isolated from Nkx2.1 positive lung progenitor cells derived from ESCs. Since the Nkx2.1 positive lung progenitor cells of Longmire et al. are considered the same as the Nkx2.1 positive cells of the instant application, it is expected that this cell population would inherently contain CD47hi/CD26lo cell. 
Regarding a pharmaceutically acceptable carrier (claim 1) or a scaffold (claim 2), Longmire et al. teach that the Nkx2.-1+ progenitors can recellularize a 3D lung tissue scaffold (see abstract). Thus, it would have been obvious to a person skilled in the art to  
Regarding the specific combination of marker expression or negative expression disclosed in claims 6-7, Longmire et al. do not teach the limitation. However, as discussed above, the Nkx2.1 positive cells of Longmire et al. are considered the same source of Nkx2.1 cell population disclosed in the instant application, and thus, the CD47hi/CD26lo cells are present in the population of Nkx2.1 positive cells, these cells would inherently possess the same property as claimed.
Regarding claim 9 directed to the process steps for isolating the CD47hi/CD26lo cells, the limitation is a product-by-process limitation, and the process steps limit how the CD47hi/CD26lo cells are isolated. However, since the claim is a composition comprising a population of CD47hi/CD26lo cell, and regardless of how they are isolated, the resulting CD47hi/CD26lo cells are structurally the same as those inherently present in the Nkx2.1 positive lung progenitors of Longmire et al., it is the Examiner’s position that the teaching of Longmire et al. would meet the subject matter of claim 9.
	The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' cells differs, and if so to what extent, from the cells discussed in Longmire et al.  Accordingly, it has been established that the prior art cell population, which is derived from the same source (i.e. ESC or iPSC) and expresses the same markers (i.e. Nkx2.1; FOXP2; SOX2, etc.), demonstrates a reasonable probability that it is either identical or sufficiently similar to the claimed cell that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
	Merely because a characteristic of a known cell is not disclosed in a reference does not make the known cell patentable. The new cell population possesses inherent characteristics which might not be displayed in the tests used the reference.  Clear evidence that the cells of the cited prior art do not possess a critical characteristic that is possessed by the claimed cells, would advance prosecution and might permit allowance of claims to applicants' cells.
Therefore, it is concluded that the teachings of Longmire et al. anticipate the subject matter of the claimed invention, or alternatively the cells of Longmire et al. render the claimed cell population obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,590,392 in view of Rajagopal et al. (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘392 patent disclose a method of producing airway epithelial organoids using a population of NKX2-1 lung epithelial progenitors expressing NKX2-1, CD47 and CD26 (i.e. NKX2-1+, CD47hi, CD26lo cells). The NKX2-1 lung epithelial progenitors of the ‘392 patent are the same as the cell population of the instant application, and thus, the cells of the ‘392 patent would inherently possess the characteristics of the claimed cells. Regarding the purity, the step of obtaining a population of NKX2-1 lung epithelial progenitors expressing NKX2-1, CD47 and CD26 as disclosed in the ‘392 patent would be carried out by using flow cytometer, the resulting NKX2-1 lung epithelial progenitors expressing NKX2-1, CD47 and CD26 would be sufficiently pure as claimed. Regarding carrier or scaffold, while the claims of the ‘392 patent do not particularly disclose the limitation, however, it is well known in the art that a pharmaceutically acceptable carrier and/or a scaffold is used in tissue engineering using lung progenitor cells according to Rajagopal et al. Thus, it would have been obvious to a person skilled in the art to use a pharmaceutically acceptable carrier and/or a scaffold taught by Rajagopal et al. for the NKX2-1 lung epithelial progenitors expressing NKX2-1, CD47 and CD26 of the ‘392 patent with a reasonable expectation of success. Therefore, the claims of the ‘392 patent in view of Rajagopal et al. render the instant claims obvious.

	Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632